Citation Nr: 0720476	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-31 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right shoulder 
capsulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from September 14, 
1970 to October 30, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was previously scheduled for a hearing in March 
2007 to be held before the undersigned Veterans Law Judge at 
the RO in Houston, Texas.  The veteran failed to appear for 
that hearing.  On April 3, 2007, the Board received the 
veteran's request that his hearing be rescheduled.  The 
veteran stated that he missed the hearing scheduled in March 
because he is incarcerated and transportation was not 
arranged for him to attend the hearing.  Although not 
required to grant the veteran another hearing, the Board 
finds that there was good cause for his failure to report, 
and thus fairness dictates providing him with another 
opportunity for a hearing.  

The Board notes that the veteran indicated he is scheduled to 
be released from his incarceration in the not too distant 
future, February 2008, and his hearing should be scheduled 
accordingly.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should schedule the veteran for a 
Travel Board Hearing in accordance with 
applicable procedures and/or as soon after 
February 28, 2008 as possible.  The veteran 
and his representative, if any, should be 
provided with notice as to the time and 
place to report for said hearing.

2.  Thereafter the case should be returned 
to the Board for further appellate 
consideration.  By this remand, the Board 
intimates no opinion, legal or factual, as 
to the ultimate disposition of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


